SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Under the Securities Exchange Act of 1934 SCHEDULE 13G Amendment No. 1 INFORMATION STATEMENT PURSUANT TO RULES 13d-1 AND 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 PAETEC HOLDING CORP. (Name of Issuer) Common Stock (Title of Class of Securities) 695459107 (CUSIP Number) November 30, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ýRule 13d-1(b) ¨Rule 13d-1(c) ¨Rule 13d-1(d) Page 1 of 6 Pages SCHEDULE 13G CUSIP No. 695459107Page 2 of 6 Pages 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Gilder, Gagnon, Howe & Co. LLC 13-3174112 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 201,535 6) SHARED VOTING POWER None 7) SOLE DISPOSITIVE POWER None 8) SHARED DISPOSITIVE POWER 11,763,253 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 11,763,253 10) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 11.4% 12) TYPE OF REPORTING PERSON BD Schedule 13G Item 1(a). Name of Issuer: PAETEC HOLDING CORP. Item 1(b).Address of Issuer’s Principal Executive Offices: One Paetec Plaza 600 Willowbrook Office Park Fairport, NY 14450 Item 2(a).Name of Person Filing: Gilder, Gagnon, Howe & Co. LLC Item 2(b). Address of Principal Business Office or, if None, Residence: 1775 Broadway, 26th Floor New York, NY10019 Item 2(c). Citizenship: New York Item 2(d). Title of Class of Securities: Common Stock Item 2(e). CUSIP Number: 695459107 Item 3.
